DETAILED ACTION
Claims 1-2, 4-6, 10-12, 14-16, and 21-29 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended abstract of the disclosure is objected to because it does not appear on a separate sheet, apart from any other amendments.  See 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.  Please resubmit.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amended disclosure is objected to because of the following informalities:
In paragraph [00128], applicant associates “a1”, “a2”, and “an” with 2901, 2902, and 2903, respectively.  These should be replaced with --a0--, --a1--, and --a2--, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 10-12, 14-16, and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Per MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
With respect to factors A-B, the independent claims set forth determining a block sum for each pixel in a matrix of pixels.  One of ordinary skill in the art would have a number of questions on how to make and use this invention given the lack of working examples, and given the incomplete direction provided by applicant in the specification on how to carry out the claimed sliding window block sum computation (factors F and G).  In general, the examiner asserts that FIGs.28-32 were not described in sufficiently clear detail to allow one of ordinary skill in the art to make and use the invention without undue experimentation (factor H).  Applicant has set forth the state of the art in FIGs.19-28 and the descriptions thereof (factor C), but these do not assist in enabling one to make and use applicant’s invention, which involves a different algorithm.  The examiner’s concerns include the following:
Is a respective block sum being determined for each pixel in the entire image, or just for some subset of pixels forming the claimed matrix of pixels?  If the former, applicant has not explained how to determine a block sum for a pixel appearing at an edge/corner of the matrix.
Applicant hasn’t explained how the matrix is divided into a set of pixel vectors.
Applicant hasn’t explained what the set of pixel vectors includes, nor how they are masked to determine a block sum.
It is not clear what a0, a1, …, an values are in FIG.29.
It is not clear what Iaa, Iab, …, Iah values are in FIG.31.
It is not clear how six values Hab to Hag are calculated in FIG.31, but then in FIG.32, Haa and Hah additionally appear.  Where did these come from?
In claims 4 and 14, applicant has not explained how the mask is determined based on a vector size of the set of pixel vectors.
In claims 21 and 26, applicant has not explained how the mask is based on a size of the respective subset.
In claims 22-24 and 27-29, applicant has not explained how these operations are performed to produce the claimed results.  As such, it is not clear how to make and use.
The examiner requests that applicant simulate this algorithm for the examiner, step-by-step, with the example matrix of FIG.27, using only the original disclosure as a guide.  Please show the division, how the mask is set up, what the “a” values are (FIG.29), what the “I” and “H” values are (FIGs.31-32), and so on, to calculate the respective block sums for each pixel and to produce the sliding window block sum of the image.
All dependent claims are rejected due to their dependence on a non-enabled claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 10-12, 14-16, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, in the “producing…” paragraph, “the respective sums”.  From the end of the previous paragraph, only one respective sum is set forth.
In claim 12, “the respective sums” for similar reasons.	
All dependent claims are rejected due to their dependence on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 10-12, 14-16, 21, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10-12, 14-16, 1, 12, and 6, respectively, of U.S. Patent No. 10,395,381, in view of the examiner’s taking of Official Notice.  This is a statutory double patenting rejection.
The instant claims are mostly anticipated by those of ‘381.  The difference is that ‘381 is directed to “picture elements” while the instant claims are directed to pixels.  However, it is known in the art to perform dot products on pixels values of an image, including for block sum (for instance, see the prior art referenced by applicant in paragraph [0004] of the specification).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the picture elements of ‘381 to be pixels.  For instant claims 21 and 26, as the mask is used to determine a sum for a respective subset, the mask size must be related to the size of the respective subset in at least some manner.  Therefore, these claims are inherent in ‘381.  For instant claim 25, claim 6 of ‘381 has taught three different values, but not three specific values of -1, 0, and +1.  However, any values would have been obvious as long as they are different and allow for use of three different options.  As a result, these values would be obvious to include in instant claim 6.

Allowable Subject Matter
All claims are allowed over the prior art.  The examiner notes that any amendments made to overcome the double-patenting rejection may affect allowability.
The following is a statement of reasons for the indication of allowable subject matter:
Thirumaleshwara, U.S. Patent Application Publication No. 2015/0131848, has taught computing a partial dot product for each row in a sliding window.  The appropriate partial dot products are then summed to generate the block sum for that window.  Thirumaleshwara recognizes that sliding windows overlap and, thus, the partial dot products are stored in a dot product table to be re-used when another sliding window includes a same row as a previous window for which the partial dot product was calculated;
Ziegler, U.S. Patent Application Publication No. 2014/0185951, has taught summed area computation using ripmap of partial sums;
Karthikeyan, U.S. Patent Application Publication No. 2014/0195783 (as cited by applicant) has taught horizontal sliding window dot product operations (e.g. FIG.4); and 
Debes, U.S. Patent Application Publication No. 2004/0210616, has taught a horizontal-add operation (e.g. FIG.9c) and even horizontal dot product operation (e.g. FIG.14b);
The prior art has not taught, either individually or in combination, and together with all other claimed features, the determination of a respective block sum for each pixel in the matrix of pixels based on the claimed steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183